
	

115 HR 5520 RH: VA Medicinal Cannabis Research Act of 2018
U.S. House of Representatives
2018-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 533
		115th CONGRESS2d Session
		H. R. 5520
		[Report No. 115–690]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2018
			Mr. Walz (for himself, Mr. Roe of Tennessee, and Mr. Correa) introduced the following bill; which was referred to the Committee on Veterans' Affairs
		
		
			May 18, 2018
			Additional sponsors: Mr. Takano, Ms. Brownley of California, Mr. Coffman, Ms. Kuster of New Hampshire, Mr. Peters, Mr. O'Rourke, Miss Rice of New York, Ms. Esty of Connecticut, Mr. Blumenauer, Mr. Gaetz, Mr. Clay, Mr. Jones, Mr. Rohrabacher, Ms. Eddie Bernice Johnson of Texas, Mr. Cohen, Mr. Young of Alaska, Mr. Raskin, Ms. McCollum, Mr. Kihuen, Mr. Pocan, Mr. Smith of Washington, Ms. Rosen, Mr. Panetta, Mr. Polis, Mr. Vargas, Ms. Pingree, Ms. Titus, Mr. Crist, Mr. Joyce of Ohio, Ms. Lee, Mr. Grijalva, Mr. Heck, Mr. DeFazio, Ms. Shea-Porter, Mr. Yarmuth, Mr. Swalwell of California, Ms. DeGette, Mr. Thomas J. Rooney of Florida, Mr. Rush, Ms. Schakowsky, Mr. Curbelo of Florida, Ms. Norton, Mr. Costello of Pennsylvania, Mr. Perlmutter, Mr. Khanna, Mr. Moulton, Ms. Michelle Lujan Grisham of New Mexico, Mr. Brendan F. Boyle of Pennsylvania, Mr. Soto, Mr. Rutherford, Mr. Lamb, Mr. Carbajal, and Mr. Quigley
		
		
			May 18, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on April 16, 2018
		
		
			
		
		A BILL
		To authorize the Secretary of Veterans Affairs to use the authority of the Secretary to conduct and
			 support research on the efficacy and safety of medicinal cannabis, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the VA Medicinal Cannabis Research Act of 2018. 2.Conduct of research into effects of cannabis on health outcomes of certain veterans (a)ResearchIn carrying out the responsibilities of the Secretary of Veterans Affairs under section 7303 of title 38, United States Code, the Secretary may conduct and support research relating to the efficacy and safety of forms of cannabis described in subsection (c) on the health outcomes of covered veterans diagnosed with chronic pain, post-traumatic stress disorder, and other conditions the Secretary determines appropriate. The Secretary shall ensure that such research is conducted in accordance with applicable regulations relating to the oversight of research, including such regulations prescribed by the Office of Research and Development of the Department of Veterans Affairs, the Department of Health and Human Services (including through the National Institute on Drug Abuse), the Food and Drug Administration, the Drug Enforcement Administration, and the National Institutes of Health.
 (b)Data preservationResearch conducted pursuant to subsection (a) shall include a mechanism to ensure the preservation of all data, including all data sets, collected or used for purposes of the research required by subsection (a) in a manner that will facilitate further research.
 (c)Forms of cannabis To be researchedThe forms of cannabis described in this subsection are— (1)varying forms of cannabis, including—
 (A)full plants and extracts; (B)at least three different strains of cannabis with significant variants in phenotypic traits and various ratios of tet­ra­hy­dro­can­nab­i­nol and cannabidiol in chemical composition; and
 (C)other chemical analogs of tet­ra­hy­dro­can­nab­i­nol; and (2)varying methods of cannabis delivery, including topical application, combustible and non-combustible inhalation, and ingestion.
 (d)ImplementationIf the Secretary conducts and supports research under subsection (a), the Secretary shall— (1)before conducting and supporting such research, develop a plan to implement this section and submit such plan to the Committees on Veterans’ Affairs of the House of Representatives and the Senate; and
 (2)issue any requests for proposals the Secretary determines appropriate for such implementation. (e)ReportsDuring the five-year period beginning on the date of the enactment of this Act, the Secretary shall submit periodically, but not less frequently than annually, to the Committees on Veterans’ Affairs of the House of Representatives and the Senate reports on—
 (1)the implementation of this section; or (2)the rationale of the Secretary with respect to determining not to implement this section.
 (f)Covered veteran definedIn this section, the term covered veteran means a veteran who is enrolled in the patient enrollment system of the Department of Veterans Affairs under section 1705 of title 38, United States Code.
			
	
		May 18, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
